DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Against Patent 11,094,025

Claims 1-3, 5, 11, 12, 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (23+14+20) [for claims 1-3, and 5], (23+14+20+3), (23+14+20+9), and (23+14+20) respectively of U.S. Patent No. 11,094,025. Although the claims at issue are not identical, they are not patentably distinct from each other because, the claims of the instant application are obvious variant of the corresponding ones of the US Patent No. 11,094,025. Furthermore, the scopes of the claims on the instant application are also met and encompassed by the corresponding ones of the Patent No. 11,094,025.
The apparent difference between the conflicting claims mainly arise from the style of limitation recitation and relative placement of conflicting elements within the claims’ body. 
Also, combining claims in the Patent to reach a subject matter of the conflicting claims of instant Applicant is an obvious step, since, the Patent and the instant application discloses same/similar subject matter. Combining, elements and limitations of various types of claims (e.g. system, device, method, CRM claims) is also an obvious step, since they disclose substantively similar material. 

For claims 2, wearable camera is understood as an obvious variant of auditable camera. 

For claim 3, assigning and unique identifier of every event would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ), because, in such case event logs can be retrieved efficiently for later use. 


Allowable Subject Matter

Claims 1-20 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
Prior arts of record taken alone or in combination fail to reasonably disclose or suggest,

Regarding claim 1, An auditable camera, comprising: 
marking at least one subset of the recorded video data based on the auditable event indicated by the signal; determining the auditable event comprises an urgent event; responsive to determining the auditable event comprises the urgent event, transmitting the auditable event entry via the network interface to a remote computing device; in accordance with the marking, uploading the at least one subset of the recorded video data to an evidence management system; and in accordance with the marking, refraining from transmitting an unmarked portion of the recorded video data, wherein the auditable event entry is transmitted before the at least one subset of video data is uploaded.

Regarding claim 15, a system comprising: an evidence management system comprising: marking at least one subset of the video data based on the first auditable event indicated by the received first signal; determining the first auditable event comprises an urgent event; responsive to determining the first auditable event comprises the urgent event, transmitting the first auditable event entry via the long-range wireless interface to the evidence management system, wherein the evidence management system is configured to store the first auditable event entry in the first audit trail data store; in accordance with the marking, uploading the at least one subset of the video data to the evidence management system, wherein the at least one subset is less than all of the video data stored within the second video data store, the first auditable event entry is transmitted before the at least one subset of the video data is uploaded, and the evidence management system is configured to store the at least one subset of the video data in the first video data store; receiving a second signal indicating a second auditable event; responsive to receiving the second signal indicating the second auditable event, creating a second auditable event entry in the second audit trail data store, the second auditable event entry comprising information associated with the second auditable event; determining the second auditable event comprises a non-urgent event; responsive to determining the second auditable event comprises the non-urgent event, refraining from transmitting the second auditable event entry to the evidence management system until after a third signal indicating a third auditable event is subsequently received by the auditable camera.

Regarding claim 19, a method performed by an auditable camera for processing responsive to determining the first auditable event comprises the urgent event, transmitting the first auditable event entry via a long-range wireless interface of the auditable camera to a remote computing device; associating the first auditable event entry with the video data, wherein the associating comprises storing a unique identifier of the video data in the first auditable event entry; uploading the video data to the remote computing device via the long-range wireless interface, wherein the first auditable event entry is transmitted before the video data is uploaded; receiving a second signal indicating a second auditable event; responsive to receiving the second signal indicating the second auditable event, creating a second auditable event entry in the audit trail data store, the second auditable event entry comprising information associated with the second auditable event; determining the second auditable event comprises a non-urgent event; responsive to determining the second auditable event comprises the non-urgent event, refraining from transmitting the second auditable event entry to the remote computing device until after a third signal indicating a third auditable event is subsequently received by the auditable camera.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are –

Araya et al. (2016/0042767), Lorenzetti (2015/0086175), TINE et al. (2014/0157344), Jiang et al. (20130302018), Phillips et al. (9,237,262), Chen et al. (9,041,803) – who disclose different body camera systems of interest. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467.  The examiner can normally be reached on M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697